OPINION OF THE COURT
Per Curiam.
On November 9, 1998, the respondent pleaded guilty in the *11United States District Court for the Eastern District of New York to the crime of making false statements to the Health Care Financing Administration of the United States Department of Health and Human Services, in violation of 18 USC § 1001. He was sentenced to probation for a period of five years, a fine in the amount of $5,000, and restitution in the amount of $2,000. The Federal felony of which the respondent was convicted is essentially similar to the New York felony of offering a false instrument for filing in the first degree (see, Matter of Vasko, 152 AD2d 323; Matter of Lewis, 132 AD2d 240).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Daniel J. Roberts, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Daniel J. Roberts is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.